Title: To Thomas Jefferson from Thomas Read, enclosing a Resolution of the Charlotte County Militia Officers, 28 April 1781
From: Read, Thomas
To: Jefferson, Thomas



Charlotte Court House, 28 Apr. 1781. Encloses a resolution of the militia officers of this county and is “directed to mention to you Sir, that Arms are dificult to be procured in the County, not having been Recovr’d since Sent out with the Militia under General Green.” Ammunition is also wanting. Asks where the men, if ordered out, are to march, and would be glad to have the six weeks term reduced if a shorter period would “Answer the Present Emergency”; enlistments would thus be expedited, “as the Men who are to be depended on to engage in this Service have but just Returned from Genl. Green.” The bearer will take charge of any letters TJ is pleased to send.


Enclosure
At A meeting of the Militia Officers of Charlotte County on Saturday the 28th. day of April 1781.
Present Thos. Read County Lieut., Col. Watkins, Lieut. Col. Morton. Captains W. Morton, White, Barksdill, Ja. Morton, Gaines, Spencer.
Halloway, Wallace and Jameson.
The members having just received authentick information of the Enemies having advanced to Petersburg, And they wishing to render every essential Service in their power to their Country, do Resolve, that a person be employed to wait on his Excellency the Governour, with an Offer of the Service of 100. or more of the Militia of this County Officered to serve 6 weeks from the time of embodying to March on the present emergency. The said Court think it practicable to raise the aforesaid number of Volunteers, Notwithstanding nearly the whole of the Militia have just returned from A Tour of Duty. And the County  Lieut. is empowered to represent the said Resolution together with A State of the Arms &c. to his Exelency.

Copy.William Jameson Clk


